DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-9 are pending and currently under consideration for patentability.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP18180345.3, filed on June 28, 2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 12, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: Reference numeral 6.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 is objected to because of the following informalities: 
1) In line 9 of claim 1, the term “proximaldisatal” is recited; however, the correct spelling is: proximodistal. 
2) Lines 1-13 of claim 1 contain a run-on sentence.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 1 is a relative term which renders the claim indefinite. The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes 2x - 4x the diameter will be interpreted as “about 3x”.
The word “thin” is indefinite and has unclear metes and bounds. This claim could be interpreted indefinite ways and it is unclear what constitutes thin to the examiner. For examination purposes “thin” will be interpreted as less thick than the diameter of the cannula. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gordon (WO2001017589).
Regarding to Claim 1, Gordon teaches: 
A cannula (multi-cannula catheter assembly, 20; Figs. 1, 2, 3, 12A, and 14) for minimally invasive surgical tricuspid valve repair (Abstract, line 1), which is constituted by at least one flexible tube (page 14, line 1-17) equipped with a connector(tube, 48), characterized in that the cannula (20) is formed by two coaxial tubes - an outer short one (sleeve, 170) and an inner long one (outer catheter, 163), of which the inner long tube (163) is slidably movable (page 5, line 35) relative to the outer short tube (170), and its proximal distal end (distal end, 166) is constituted by a head which in the folded position has a cone shape (skirt, 100) with an axial inlet hole (distal opening, 168) in the axis of the upper base, while in the unfolded position (page 10, line 2-3), with the outer short tube slid off in the proximodistal direction, the head has the shape of a cup (100) extending outwardly the outer edge of which has a diameter about three times the inner diameter of the cannula (page 12, line 27- line 32), and the outer short tube (170) is equipped with at least one rigid tie rod (line, 174) the free end of which extends 
Regarding to Claim 2, Gordon teaches the device of claim 1 characterized in that the head (100) of the cannula (20) is made of a resilient and stretchable material (page 10, line 29-30).
Regarding to Claim 3, Gordon teaches the device of claim 2, characterized in that the head (100) of the cannula (20) is made of silicone (page 12, lines 27-32).
Regarding to Claim 4, Gordon teaches the device of claim 1 characterized in that the diameter of the hole (168) constitutes from 50 to 75% of the outer diameter of the cannula (20) (page 12, line 27-32, page 14, line 1-17) (Figure 14).
Regarding to Claim 5, Gordon teaches the device of claim 1 characterized in that the head (100) is equipped, from the inside, with an openwork resilient frame (100) (page 10, line 33) attached to the upper edge of the head (100) (figure 3). 
Regarding to Claim 6, Gordon teaches the device of claim 5, characterized in that the frame of the cannula (20) is made of a thin, resilient metal wire or plastic resistant to external conditions (page 10, line 33).
Regarding to Claim 8, Gordon teaches the device of claim 1, characterized in that the inner long tube (160) has, below the head (100), at least one longitudinal through hole (36) (Figure 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon (WO2001017589) in view of Vesely et al. (US Patent # 11219525 B2). 
Regarding Claim 7 Gordon teaches the device of Claim 1.  Gordon fails to teach the components of the frame are bent in the shape of triangles of claim 7. 
Vesely teaches an apparatus and method for treating a defective cardiac valve (abstract; Figs. 21A-B) comprising: a support (604) and prosthetic coaptation body (602); wherein the prosthetic coaptation body (602) includes a frame (632), wherein components of the frame (632) are bent in the 
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the frame of Gordon to include the frame composed of triangular vertices of Vesely in order to create a lighter weight frame that is also sturdier and more resilient. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon (WO2001017589) in view of Lokse (USPGPUB 2016/0367747).
Regarding to Claim 9, Gordon teaches the device of Claim 1, characterized in that a central section has a length of 10 to 20% of the total length of the inner long tube (160) (figure 15, 100). Gordon fails to teach that on the central section, there are transverse holes (3b) in the walls, evenly spaced around its circumference (Figure 1a).
Lokse teaches an apparatus and methods for performing transcatheter or minimally invasive repair of a defective cardiac valve, such as the tricuspid, mitral, pulmonary, and aortic valves (abstract; figure 1a) comprising: holes (pore, 3b) in the walls, evenly spaced around its circumference (figure 1a). 
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the central section of the walls disclosed by Gordon to include transverse holes, similar to that disclosed by Loske, in order to allow the transverse holes in the walls of Lokse to prevents clogging of the drain and ensures that the drain will carry fluid permanently (Paragraph 0010 of Loske).
Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: WO 2019069145 A1, US 20140336752 A1, US20060058775 A1, EP1061846B1. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATE ELIZABETH STRACHAN/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ANDREW J MENSH/Primary Examiner, Art Unit 3781